815 F.2d 77
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lucille HOBBS, Petitioner-Appellant,v.BENEFITS REVIEW BOARD;  Director, Office of Workers'Compensation Programs, U.S. Dept. of Labor,Respondents-Appellees.
No. 86-3006.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1987.

Before MARTIN and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The petitioner filed a claim seeking entitlement to survivor's black lung benefits.  Following a hearing, an Administrative Law Judge (ALJ) concluded the petitioner failed to meet the initial conditions of entitlement and denied benefits.  The Benefits Review Board affirmed that decision and this petition for review followed.


2
The Director of the Office of Workers' Compensation Programs now moves for remand of this action for further administrative proceedings.  The Director agrees with the petitioner that she meets the initial conditions of entitlement (the sole issue before this Court), but urges further proceedings before an ALJ to determine if the petitioner meets the remaining conditions of entitlement.  The petitioner has not responded to the Director's motion.


3
Upon consideration, it is ORDERED that the motion to remand is granted.  This action is remanded to the Benefits Review Board with directions it be remanded to the Office of Administrative Law Judges for findings on the remaining issues of entitlement.